Citation Nr: 1229932	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  08-36 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to a heart disorder including as secondary to service-connected sarcoidosis. 

2.  Entitlement to a rating in excess of 60 percent for sarcoidosis, to encompass any heart involvement, for the period from December 28, 2005 to May 28, 2009.

3.  Entitlement to a rating in excess of 60 percent for sarcoidosis, to encompass any heart involvement, for the period from May 29, 2009. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to October 1983 and from October 1983 to May 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the RO in Cleveland, Ohio.  The Veteran's claims file has since been transferred to the RO in Roanoke, Virginia. 

The Veteran appeared before the undersigned at a VA Central Office hearing in April 2012.  A transcript of the proceeding is of record. 

The Board observes that the Veteran's claim for an increased rating, received in December 2005, requested an increased rating for sarcoidosis with heart involvement, among other things.  The RO recharacterized the claim as two claims, including one for an increased rating of sarcoidosis and a separate claim for service connection of a heart disorder secondary to service-connected sarcoidosis.  The claims were denied and proceeded on appeal.  Notably a claim for service connection of a heart disorder had previously been denied by the RO in July 1999.  In August 2002, the RO took it upon itself to redevelop the claim for service connection of a heart disorder in light of the enactment of the VCAA.  The RO sent a letter to the Veteran in August 2002 indicating that it would develop the claim for a heart disorder again.  No response was received from the Veteran until her December 2005 claim for an increased rating of sarcoidosis.  As the rating criteria for sarcoidosis includes heart involvement, the claim for service connection for a heart disorder is part and parcel of the increased rating claim.  As such, the new and material evidence claim is dismissed below.  

In June 2012, the Veteran submitted additional evidence with a waiver of review by the Agency of Original Jurisdiction (AOJ).  The Board also notes that in April 2012, the Veteran's representative submitted a reference to a Mayo Clinic article, without a waiver of review by the AOJ.  However, as the Board is granting the claim in full for the period from May 29, 2009, the Veteran is not prejudiced by any lack of review by the AOJ. 

The issue of entitlement to service connection for an eye disability secondary to sarcoidosis has been raised by the record as reflected in a June 2012 letter from the Veteran's private physician.  As such, this issue has not been adjudicated.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that symptoms associated with the claimed heart disorder are manifestations of the Veteran's service-connected sarcoidosis and are contemplated by the rating criteria used for the evaluation of this disability.  

2.  For the period from December 28, 2005 to May 28, 2009, the Veteran's sarcoidosis has been manifested by pulmonary involvement requiring systemic high dose corticosteroids for control, as well as night sweats and inhalers, but is not manifested by progressive pulmonary disease or fever.  The evidence also indicates cardiac involvement, but not congestive heart failure.

3.  For the period from May 29, 2009, the Veteran's sarcoidosis has been manifested by progressive pulmonary disease, fever, night sweats, and treatment with high dosages of prednisone, as well as outpatient oxygen use and inhalers.  The evidence also indicates increasing cardiac involvement, but not congestive heart failure. 


CONCLUSIONS OF LAW

1.  As the claimed heart disorder encompasses the same symptomatology of, and cannot be separated from, the Veteran's service-connected sarcoidosis disability; the Veteran has already been fully compensated for her sarcoidosis disability and there remain no allegations of error of fact or law for appellate consideration with regards to the claim for service connection for a separate heart disorder.  Therefore, the claim is dismissed.  38 U.S.C.A. § 7105(d) (West 2002).

2.  For the period from December 28, 2005 to May 29, 2009, the schedular criteria for a rating in excess of 60 percent for the Veteran's sarcoidosis with are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1-4.10, 4.97, Diagnostic Code 6846.

3.  For the period from May 29, 2009, the schedular criteria for a rating of 100 percent for the Veteran's sarcoidosis are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1-4.10, 4.97, Diagnostic Code 6846.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Before addressing the merits of the issues, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Neither the Veteran nor her representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Regarding the increased rating claims, the Board acknowledges that a notice letter sent to the Veteran in December 2006 was sent to an incorrect address.  However, a June 2008 notice letter specifically regarding the rating criteria in question, was sent to the correct address.  Additionally, a notice letter sent by the RO in December 2008 was sent to the correct address and the RO received VCAA notice responses from the Veteran in January 2009 and April 2009.  Moreover, the undersigned reiterated the criteria necessary for a rating increase at the Veteran's hearing before the Board.  Thus, the Board finds that VA's duty to notify has been satisfied.  

Next, VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

In compliance with its duty to assist, the RO associated the Veteran's service treatment records and private treatment records with the claims file.  The Board acknowledges that the Veteran has reported that she underwent private cardiac catheterizations in 2003, requiring four stents.  In December 2008, VA sent the Veteran authorization and consent forms so that it could request the treatment records for her, but she did not return them.  Similarly, the Board left the record open for 60 days following the Veteran's hearing so that she could submit medical evidence, but she did not submit additional evidence regarding the cardiac catheterizations.  Neither the Veteran nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.    

Additionally, the Veteran underwent VA examinations in January 2007 and September 2011.  The Board finds the VA examination reports to be adequate reports upon which to base a decision as the examiners conducted thorough interviews with the Veteran as well as physical examinations and addressed the criteria necessary to evaluate the disability.  The September 2011 VA examiner also reviewed the Veteran's claims file.  The Board acknowledges that the Veteran's claims file was not present at the January 2007 VA examination and that the VA examiner did not review the file.  Nevertheless, the fact that the claims file was unavailable to the examiner is not a fatal flaw.  The Court has held probative value of a medical opinion comes from when it is factually accurate, fully articulated, and has sound reasoning for the conclusion, not the mere fact that the claims file was reviewed.  Nieves- Rodriguez v. Peake, 22 Vet App 295 (2008); see also Gardin v. Shinseki, 613 F.3d 1374 (2010) (noting that neither statute nor regulation requires that a physician review a veteran's medical service record before his or her opinion may qualify as competent medical evidence).  Here, the discussion of the Veteran's symptoms, medical history, and current physical findings mirrors those found in the claims file and support the conclusions made in the report.  

Next, the Veteran was afforded the opportunity to testify before the Board in April 2012.  In Bryant v. Shinseki, 23 Vet.App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. 3.103(c)(2) (2011) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the undersigned essentially elicited testimony necessary to determine the severity of the Veteran's disability.  In addition, the undersigned sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Transcript (T) pages 6,7. Specifically, the undersigned explained that the Veteran needed to show evidence of the specific rating criteria in order for an increased rating to be warranted.  T. page 6.  As noted above, the undersigned held the record open for 60 days in order to allow the Veteran to submit the relevant medical opinions related to her disability. 

Moreover, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claims for benefits.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Increased Rating

In the present case, the Veteran has been service-connected for sarcoidosis since December 1988.  Her disability has been rated as 60 percent disabling since February 2002.  In December 2005, the Veteran filed a claim for an increased rating.  At that time, she indicated that her sarcoidosis included heart and lung involvement, a pituitary problem, and joint problems.  

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See 38 C.F.R. § 4.1; Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran is currently service-connected for sarcoidosis under 38 C.F.R. § 4.97, Diagnostic Code 6846.  As noted above, she has been service-connected for sarcoidosis since December 1988.  Her disability has been rated as 60 percent disabling since February 2002.  In December 2005, the Veteran filed a claim for an increased rating.  At that time, she indicated that her sarcoidosis included heart and lung involvement, a pituitary problem, and joint problems.  

Under Diagnostic Code 6846, the only rating higher than the currently assigned 60 percent is a 100 percent rating.  Such a rating is warranted where sarcoidosis causes cor pulmonale, where there is cardiac involvement with congestive heart failure, or where it causes progressive pulmonary disease with fever, night sweats, and weight loss despite treatment.  38 C.F.R. § 4.97, Diagnostic Code 6846.  A note following Diagnostic Code 6846 indicates that sarcoidosis may also be rated as chronic bronchitis under Diagnostic Code 6600 and extra-pulmonary involvement under the specific body system involved. Id.

Under Diagnostic Code 6600, the only rating higher than the currently assigned 60 percent is a 100 percent rating.  Such a rating is warranted for the following test results or symptoms: Forced expiratory volume (FEV) is less than 40 percent of the predicted value; the ratio of FEV in one second to forced vital capacity (FEV-1/FVC) is less than 40 percent; the diffusion capacity of the lung for carbon monoxide by the single breath method (DLCO (SB)) is less than 40-percent predicted; the maximum exercise capacity is less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation); there is cor pulmonale (right heart failure); there is right ventricular hypertrophy; there is pulmonary hypertension (shown by echo or cardiac catheterization); there is an episode or episodes of acute respiratory failure; or the Veteran requires outpatient oxygen therapy.  38 C.F.R. § 4.97, Diagnostic Code 6600.

By way of history, the Board observes that prior to the increase to 60 percent disability rating in 2002, a January 2001 letter from her private physician indicated that her sarcoidosis condition was severe.  Similarly, a June 2002 VA examination report dated prior to the period on appeal noted shortness of breath such that she could only climb half a flight of stairs before stopping.  These letters led to the increase of her disability to 60 percent in 2002.


	a.  Period from December 28, 2005 to May 28, 2009

Regarding the period on appeal from December 28, 2005 to May 28, 2009, the Board finds that a rating in excess of 60 percent is not warranted.  Specifically, prior to May 29, 2009, the evidence does not demonstrate cor pulmonale, or; cardiac involvement with congestive heart failure, or; progressive pulmonary disease with fever, night sweats, and weight loss despite treatment.  

Regarding the criteria of cor pulmonale and cardiac involvement with congestive heart failure, the Board acknowledges the Veteran's lay statements that, prior to the period on appeal, in 2003, she had cardiac catheterizations and stents due to her sarcoidosis.  She reported to the January 2007 VA examiner that she had experienced chest pain which required two cardiac catheterizations and four stents, in total.  She also reported that the first cardiac catheterization showed coronary artery disease.  She reported that the question of sarcoidosis of the heart was considered but she did not have a myocardial biopsy when she underwent the cardiac catheterizations.  She has not provided any medical evidence that the procedures took place, or any medical evidence that would demonstrate that the procedures were needed for cor pulmonale or congestive heart failure.  In fact, she testified that she does not have congestive heart failure.  T. page 6.  

While the Veteran is competent to report that she underwent a medical procedure, she is not competent to report what occurred during the procedure, particularly if she was incapacitated when the procedure took place.  She is only competent to report experiences that come to her through her senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Further, even if the Board found her competent to report her observations that she underwent two cardiac catheterizations requiring four stents in total, she is not competent to report why the stents were necessary.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007).  Because cardiac catheterization requiring stents may be linked to a variety of disorders, it does not involve a simple identification that a layperson is competent to make.  Nevertheless, even if the Board accepts that the Veteran had heart involvement requiring cardiac catheterization and stents due to her sarcoidosis, there is no indication that her heart involvement rose to the level of cor pulmonale or congestive heart failure.  A 100 percent rating is therefore not for application for this period, on the basis of cor pulmonale or congestive heart failure.

Next, the evidence for this period does not demonstrate progressive pulmonary disease.  Specifically, the diagnosis in January 2007 VA examination was that the systemic sarcoidosis was "most likely active" as opposed to the much stronger diagnosis at the September 2011 VA examination that the disability was "moderately severe progressive pulmonary disease" with drenching night sweats and continuous low grade fevers.  The Board finds it significant that the disability was not as severe during this period as it was in the period beginning May 29, 2009.  

In rendering the diagnosis, the January 2007 VA examiner considered the Veteran's reports regarding symptoms as well as physical findings on examination.  Specifically, the Veteran reported night sweats that had begun approximately two years after treatment in 1993.  The examiner noted that her systemic symptoms continued to get worse.  She had a productive cough and her arthralgia became severe.  In 2005, she was restarted on 100 mg of prednisone with improvement of her symptoms.  She reported that she used an inhaler three times per day for her shortness of breath.  Regarding her physical limitations, she reported that she experienced short of breath after walking about two blocks on level ground, climbing one flight of stairs, or jogging about 10 yards.  She also reported that she experienced short of breath after standing and cooking as well as bathing and dressing.  The examiner noted that arthralgia significantly restricted her activity as well.  

On physical examination, the January 2007 VA examiner noted mild clubbing of the fingers but no cyanosis present.  The examiner noted that the heart had normal rhythm and percussion.  A chest X-ray was normal.  As noted above, the diagnosis was systemic sarcoidosis, most likely active, on therapy with prednisone.  The Board finds it significant that the diagnosis was not progressive pulmonary disease as was later assessed at the September 2011 VA examination.  The Board places a high probative value on the January 2007 examination report and finds that progressive pulmonary disease was not shown during this period. 

Notwithstanding the lack of progressive pulmonary disease, the Board has also considered whether night sweats, fevers, and weight loss were shown during this period, but finds that fevers were not shown during this period. 

Regarding night sweats, the Board acknowledges that the Veteran has reported having had night sweats since approximately 1995.  See January 2007 VA examination report.  

Regarding weight loss, the Board acknowledges that weight loss was not shown during the period on appeal and indeed the Veteran does not claim to have lost any weight during the period on appeal.  The Board has considered the Veteran's sworn testimony that she has experienced weight gain due to prednisone therapy.  T.  page 5.  While the Veteran is competent to report weight gain, she is not competent to report the cause of the weight gain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007).  Because weight gain may be linked to a variety of disorders, it does not involve a simple identification that a layperson is competent to make.  However, the Veteran has also submitted a reference to an internet article from the Mayo Clinic in support of her argument.  According to the Mayo Clinic, recognized side effects of prednisone are weight gain with fat deposits in the abdomen, face, and back of the neck, and increased blood pressure.  The Board finds the Mayo Clinic assertion persuasive and affords it a high probative value.  Thus, the Board affords the Veteran all benefit of the doubt that her steroid treatment has caused her weight gain and may be otherwise masking any weight loss that she might otherwise have due to sarcoidosis.  

Regarding fevers, they were not reported at the January 2007 VA examination or listed in the May 2009 letter from the Veteran's private physician.  The Board acknowledges that the Veteran has offered sworn testimony that she has a low grade fever all the time.  T. page 6.  However, she did not confirm an onset date for when she first noticed the low grade fevers.  The Board finds it significant that she did not report low grade fevers to the January 2007 VA examiner.  

In sum, the 100 percent rating criteria have not been met on any basis under DC 6846, for the period from December 28, 2005 to May 28, 2009.  The medical evidence does not demonstrate heart involvement including cor pulmonale or congestive heart failure during this period.  Further, the sarcoidosis disability was not shown to be a progressive pulmonary disease during this period and continuous low grade fevers were not shown during this period.  Based on the foregoing, the Board finds that for the period from December 28, 2005 to May 28, 2009, the evidence more accurately approximates the 60 percent rating criteria for sarcoidosis, under DC 6846.  Thus, a rating in excess of 60 percent is not warranted under DC 6846. 

The Board has also considered whether a higher rating is warranted for this period, under DC 6600 for forced expiratory volume (FEV) is less than 40 percent of the predicted value; the ratio of FEV in one second to forced vital capacity (FEV-1/FVC) is less than 40 percent; the diffusion capacity of the lung for carbon monoxide by the single breath method (DLCO (SB)) is less than 40-percent predicted; the maximum exercise capacity is less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation); there is cor pulmonale (right heart failure); there is right ventricular hypertrophy; there is pulmonary hypertension (shown by echo or cardiac catheterization); there is an episode or episodes of acute respiratory failure; or the Veteran requires outpatient oxygen therapy.

Here, the January 2007 VA examination report did not demonstrate FEV values that would support a 100 percent rating.  In fact, the January 2007 VA examiner noted that pulmonary function tests done in December 2006 were read as normal.  Further, the evidence does not support a finding of right heart failure, right ventricular hypertrophy, or episodes of acute respiratory failure.  The Board acknowledges that the Veteran reported that prior to the appeal period, there were episodes of chest pain which resulted in cardiac catheterization but there is no evidence that the Veteran had right heart failure.  Regarding maximum exercise capacity, she reported to the January 2007 VA examiner that she gets short of breath after walking about two blocks on level ground, climbing one flight of stairs, jogging about 10 yards, after standing and cooking, as well as after bathing and dressing.  Notably, the January 2007 VA examination report did not indicate that the description of those physical limitations amounted to a maximum exercise capacity of less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation).  

Further, the Board acknowledges that the Veteran offered sworn testimony that she has an oxygen tank for use at night.  T. pages 4, 5.  However, she has not offered an onset date for the use of the oxygen tank or indicated that she requires the tank every day.  Significantly, she did not report use of an oxygen tank to the January 2007 VA examiner even though she reported using an inhaler three times per day due to shortness of breath.  

Based on the foregoing, the Board finds that the Veteran's symptoms do not meet the criteria for a 100 percent rating under DC 6600.  

The Board acknowledges the Veteran's beliefs that her symptoms are of such severity as to warrant a higher rating for the period from December 28, 2005 to May 28, 2009; however, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  Therefore, the Board finds that the medical findings, which directly address the criteria under which the disabilities are evaluated, more probative than the Veteran's assessment of the severity of her disability.

Finally, the disability does not warrant referral for extraschedular consideration for the period from December 28, 2005 to May 28, 2009.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service- connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as governing norms.  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are present, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

In this case, there has been no showing that the Veteran's disability picture for her sarcoidosis could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The criteria provide for a higher rating, but as has been explained thoroughly herein, the currently assigned rating adequately describes the severity of the Veteran's symptoms for this disability during this period of appeal.  Given that the applicable schedular rating criteria are adequate, the Board need not consider whether the Veteran's sarcoidosis disability picture includes such exceptional factors as periods of hospitalization and interference with employment.  Referral for consideration of the assignment of a disability rating on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111.
	
	b.  Period from May 29, 2009

Regarding the period from May 29, 2009, the Board finds that a 100 percent rating is warranted as the evidence demonstrates that the Veteran has a progressive pulmonary disorder with fever and night sweats.  See Diagnostic Code 6846.  As explained below, the Board affords the Veteran all benefit of the doubt that her steroid therapy may be masking weight loss which is the final criterion under DC 6846.

First, a letter from the Veteran's private physician, Dr. S., dated in May 2009 supports a finding of progressive pulmonary disease with night sweats.  Dr. S. indicated that the Veteran has symptoms of sarcoidosis including fatigue, arthralgia, respiratory distress, and severe night sweats.  Dr. S. reported that when symptomatic, the Veteran has to take prednisone, analgesics, muscle relaxants, or bronchodilators, depending on which symptoms she is experiencing at the time.  Sometimes the symptoms require her to be hospitalized to control her symptomatology.  The Board places a high probative value on the private physician's letter.

Next, the September 2011 VA examination diagnosed moderately severe progressive pulmonary disease and noted drenching night sweats as well as continuous low grade fevers.  The examination report also included discussion of a chest X-ray that revealed that lung volumes were small and that there was a 2 - 2.5 cm round density in the right suprahilar paratracheal azygous region, consistent with mediastinal adenopathy.  The examiner indicated that he discussed the same with the radiologist who agreed but that the radiologist neglected to amend the interpretation of the X-ray.  

Pulmonary function test results done in connection with the September 2011 VA examination suggested restricted ventilation with vital capacity that had fallen since it was last measured.  Her lung volumes had fallen since the 2006 measurements.  Attempts to measure total lung capacity were unsuccessful.  She was unable to perform correctly the breathing maneuvers to allow reliable measurement beyond air flow ventilator restriction.  The final diagnosis of the September 2011 VA examiner was that the Veteran has moderately severe progressive sarcoidosis.  The examiner based this opinion, in part, on the May 2009 letter from Dr. S. as well as the fact that her loss of lung volume is likely due to granulomatous sarcoidosis in the lung.  The Board places a high probative value on the September 2011 VA examination report. 

The Board acknowledges that weight loss was not shown at the September 2011 VA examination and indeed the Veteran does not claim to have lost any weight during the period on appeal.  To the contrary, a weight gain of 33 pounds was shown at the September 2011 VA examination.  The Board has considered the Veteran's sworn testimony that she has experienced weight gain due to prednisone therapy.  T.  page 5.  As noted above, while the Veteran is competent to report weight gain, she is not competent to report the cause of the weight gain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007).  Because weight gain may be linked to a variety of disorders, it does not involve a simple identification that a layperson is competent to make.  However, as noted above, the Veteran has also submitted a reference to an internet article from the Mayo Clinic in support of her argument.  According to the Mayo Clinic, recognized side effects of prednisone are weight gain with fat deposits in the abdomen, face, and back of the neck, and increased blood pressure.  The Board finds the Mayo Clinic assertion persuasive and affords it a high probative value.  Thus, the Board affords the Veteran all benefit of the doubt that her steroid treatment has caused her weight gain and is masking any weight loss that she might otherwise have due to sarcoidosis.  

Additionally, the Board has considered the Veteran's sworn testimony taken at the April 2012 hearing.  Regarding night sweats, she testified that she experiences severe night sweats every night, seven days per week.  T. page 5.  Her night sweats are so severe that she has to get up in the middle of the night and change her bed sheets.  She also testified that she and her husband have to sleep in separate beds due to her night sweats.  Id.  As noted above, the evidence indicates that she has had night sweats since approximately 1995.  

Regarding low grade fevers, the Veteran has also testified that she has a low grade fever all the time.  T. page 6.  She did not confirm an onset date for when she first noticed the low grade fevers.  However, the tone of her testimony indicates that she has had them for a considerable length of time.  Specifically, she reported, "I carry fever, low grade fever, I carry it and it has -- it's there all the time."  Id. The Board acknowledges that the May 2009 private physician did not list continuous low grade fevers as a symptom, however, the Board affords the Veteran the benefit of the doubt and finds that her fevers were present from the point where her private physician noted that her condition had worsened, in May 2009. 

She has also offered sworn testimony that she takes 20 mg of prednisone daily for maintenance and has taken up to 100 mg of prednisone daily.  T. pages 4, 6.  Indeed, the September 2011 VA examination report noted that she took 40 mg of prednisone daily. 

Additionally, she has offered sworn testimony that she has an oxygen tank for use at night.  She did not have it with her at the hearing before the Board.  Her representative explained that she had flown on a plane to get to the hearing and that the tank was taken by the airline personnel prior to the flight and she was told that she was not allowed to travel with it.  T. page 4.  Further, the Veteran explained that she uses the oxygen tank primarily at night when she needs it and has inhalers to use when she is out during the day.  T. page 5.  

The Veteran has also offered sworn testimony that she has not worked in 10 years due to limitations of hand motions related to arthritis associated with sarcoidosis.  She testified that she cannot perform her duties as a certified interpreter for the hearing impaired because she cannot physically do sign language.  T. pages 4, 5. 

The Board finds that the Veteran is competent to report her night sweats, fevers, daily medications, use of oxygen therapy and inhalers, as well as difficulties moving her fingers to do sign language as these observations come to her through her senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Moreover, the Board finds her statements to be credible.  The Veteran's statements are further supported by letters from her private treatment providers as well as the September 2011 VA examination report.  

Regarding "high dosage" steroid therapy, the Board acknowledges that according to the May 2012 letter from her private opthamologist, Dr. B., the Veteran reported she was taking 10 mg of prednisone per day in May 2012, which is less than that reported at the September 2011 VA examination and the April 2012 hearing before the Board.  However, despite the lower dosage of prednisone, she also reported experiencing more flare-ups again and Dr. B. indicated that she would copy the primary care physician on the letter regarding the possibility of additional treatment.  As the letter was written by her opthamologist in connection with an eye disability claim and was not written by her primary care physician who overseas her care for sarcoidosis, the Board places no probative value on any statements that may be negatively construed. 

Based on the totality of the evidence, the Board finds that the Veteran's symptoms more nearly approximate the 100 percent rating criteria, under DC 6846, for the period since May 29, 2009 as she has a moderately severe progressive sarcoidosis with high dosage steroid treatment as well as competent and credible reports of continuous low grade fevers and drenching night sweats for the entire period on appeal.  The Board acknowledges that she has not had weight loss but in light of the presence of the other factors listed under the 100 percent criteria for DC 6846, and the likelihood that her prednisone therapy has caused her weight gain thereby masking what may otherwise be weight loss, the Board affords the Veteran all benefit of the doubt and finds that her disability more nearly approximates the 100 percent disabling rating for the period from May 29, 2009.  See 38 C.F.R. § 4.7.  

Further, the Board has also considered whether the 100 percent rating is more appropriately warranted on the basis of heart involvement including cor pulmonale or congestive heart failure under DC 6846.  The Board notes that the September 2011 VA examiner noted cardiac involvement, including hypertension on examination as well as angina-like chest pain.  However, the examiner did not diagnose cor pulmonale or congestive heart failure and the May 2009 private physician did not note either of those diagnoses.  Thus, the rating is not warranted on either of those bases.

The Board has also considered whether a 100 percent rating may be more appropriately rated under DC 6600 as the Veteran has offered competent and credible testimony regarding outpatient oxygen therapy.  However, as the VA examination reports and letter from Dr. S. do not specifically indicate that outpatient oxygen therapy is required, the Board finds that the evidence more nearly approximates the criteria for a 100 percent rating under DC 6846 rather than DC 6600.  See 38 C.F.R. § 4.96 (a single rating will be assigned under the diagnostic code which reflects the predominant disability). 

	c.  Heart disorder

Having reviewed the evidence of record, the Board finds that service connection for a heart disorder (as separate from the Veteran's currently service-connected sarcoidosis disability) is not warranted.  Essentially, the evidence indicates that the Veteran's heart symptoms are manifestations of her currently service-connected sarcoidosis disability.  Indeed, the Veteran has consistently reported that her current heart symptoms stem from her sarcoidosis, which began in service.  Thus, to the extent that a heart disorder has been complained of or otherwise documented, the Board finds that this is part and parcel of the Veteran's service-connected sarcoidosis disability.  Accordingly, service connection is not warranted on an independent basis in this case for a heart disorder.

It is important to recognize that the Veteran may not be entitled to be doubly compensated for the same disability.  The evaluation of the same disability under various diagnoses is to be avoided, as is the evaluation of the same manifestation under different diagnoses.  38 C.F.R. 4.14; Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009).  Absent evidence of a heart disorder with distinct symptomatology from her service-connected sarcoidosis, consideration of service connection for a heart disorder based on the same in-service occurrence and symptomatology is not warranted.  Such an action would amount to impermissible pyramiding.  38 C.F.R. § 4.14.  Again, the Board highlights that VA is prohibited from awarding disability benefits for two separate diagnoses that produce the same manifestations of a disability.

Therefore, absent a clear distinction between the Veteran's current symptoms, service connection for a heart disorder is not warranted, as such an award would be duplicative of her already service-connected sarcoidosis disability.  Accordingly, the Board finds that the claim of entitlement to service connection for a heart disorder must be dismissed because service connection has already been established for sarcoidosis based on the same in-service occurrence and currently manifested by the same symptomatology.  38 U.S.C.A. § 7105.


ORDER

As service connection for sarcoidosis with heart symptomatology is already in effect, the appeal on the issue of whether new and material evidence has been received to reopen a claim of entitlement to a heart disorder including as secondary to service-connected sarcoidosis, is dismissed.

Entitlement to a rating in excess of 60 percent for sarcoidosis with heart involvement for the period from December 28, 2005 to May 28, 2009, is denied.

Entitlement to a 100 percent disability rating for sarcoidosis with heart involvement from May 29, 2009 to the present is granted, subject to the laws and regulations governing monetary awards.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


